 


110 HR 603 IH: Rural Economic Development and Opportunities Act of 2007
U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 603 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2007 
Mr. Hayes introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an incentive for expanding employment in rural areas by allowing employers the work opportunity credit for hiring residents of rural areas. 
 
 
1.Short titleThis Act may be cited as the Rural Economic Development and Opportunities Act of 2007. 
2.Work opportunity credit to apply to new employees who are residents of rural areas 
(a)In GeneralParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 (defining members of targeted groups) is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting , or, and by adding at the end the following new subparagraph: 
 
(J)a rural area resident. 
(b)Rural Area ResidentSubsection (d) of section 51 of such Code is amended by redesignating paragraphs (11) through (13) as paragraphs (12) through (14), respectively, and by inserting after paragraph (10) the following new paragraph: 
 
(11)Rural area resident 
(A)In generalThe term rural area resident means, with respect to any period, any employee of the employer if— 
(i)substantially all of the services performed during such period by such employee for such employer are performed within an area determined by the Secretary of Agriculture to be a rural area, and 
(ii)the principal place of abode of such employee while performing such services is within such an area. 
(B)TerminationSuch term shall not include any individual who begins work for the employer after the date which is 5 years after the date of the enactment of this paragraph.. 
(c)Effective DateThe amendments made by this section shall apply to individuals who begin work for the employer after the date of the enactment of this Act. 
 
